           Case 1:17-cv-02989-AT Document 745 Filed 06/25/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


                 CONSENT ORDER ON STORAGE OF DRES

      The parties have engaged in efforts to address the cost of storage of DREs

outlined in State Defendants’ Motion to Modify. [Doc. 735]. The Court hereby

ORDERS the following:

      1.      Because State Defendants have now located storage for the DREs

at no ongoing cost to the State of Georgia, State Defendants’ Motion is

DENIED without prejudice.

      2.      State Defendants are authorized to transport the DREs and other

election equipment to the facility in Savannah for continued storage. State

Defendants will take reasonable steps to secure and maintain the equipment,

including the data stored on it.




                                       -1-
           Case 1:17-cv-02989-AT Document 745 Filed 06/25/20 Page 2 of 4




      3.      Staff for the Secretary of State will begin pulling DRE Recap

sheets and other records for the 2017 and 2018 elections to provide Plaintiffs

with information to design a sample by serial number.

      4.      Staff for the Secretary of State and/or counsel for the State

Defendants will work with Fulton, Cobb, and DeKalb Counties to locate and

collect any memory cards located with the DREs that have been sequestered

by those three counties for the purposes of this litigation.

      5.      Any information gathered from the process outlined below is for

the sole purpose of preparing a sample of DREs for preservation. After the

process outlined below is complete, Plaintiffs will not maintain any

information from this process beyond the Machine ID, serial number, date and

type of election, county, precinct, and polling location. Plaintiffs will not

conduct a forensic examination of any component of the DRE/GEMS system

through information gained in this process. No party may, without leave of the

Court, release any confidential information gained from this process publicly

or use it for any purpose other than to design the sample required to allow

disposal of a subset of DREs and other election equipment.

      6.      If Fulton, Cobb, and DeKalb Counties are able to locate the

memory cards described in Paragraph 4, the Secretary of State will provide

any required encryption information to allow access to those memory cards, if

                                       -2-
           Case 1:17-cv-02989-AT Document 745 Filed 06/25/20 Page 3 of 4




it has changed from the default setting. The Counties will provide the memory

cards to Plaintiffs, who will test those memory cards to determine whether they

can be used to match machine IDs with serial numbers for particular DREs.

Any testing of the memory cards must take place utilizing a memory card

reader with a write blocker. No information shall be written to any memory

card nor shall any existing information on the memory card be altered. State

Defendants have the right to have counsel and designated technical staff on

site to observe the Plaintiffs’ testing process, at State Defendants’ option. All

staff, if any, utilized by Plaintiffs and/or their experts in this process shall sign

an “Acknowledgement and Agreement to Be Bound” pursuant to the Protective

Order in this case and provide a copy of all signed forms to State Defendants.

      7.      Memory cards shall not be altered by Plaintiffs or their experts,

including anyone assisting, in any way through this process. Defendants shall

not be responsible for any such alteration that occurs.

      8.      If the test is successful, (a) Plaintiffs will identify a reasonable

sample of DREs for continued preservation for Cobb, DeKalb, and Fulton

counties; and (b) the parties will cooperate to develop a plan for using memory

cards to develop a reasonable sample for the remaining DREs being preserved

for this litigation, including for the 2017 and 2018 elections.




                                        -3-
           Case 1:17-cv-02989-AT Document 745 Filed 06/25/20 Page 4 of 4




      9.      If the test is unsuccessful, such that Plaintiffs determine memory

cards cannot be used for creating a sample of DREs by serial number, staff for

the Secretary of State will finish providing Plaintiffs with the electronic or

paper copies of the DRE Recap sheets for the 2017 and 2018 elections, if not

finished already, and provide DRE Recap sheets for the 2016 elections as soon

as that information can be reasonably obtained from the Georgia Archives.

      10.     Regardless of whether the test is successful, Plaintiffs will return

the memory cards to the respective counties upon completion of the test.

      11.     Plaintiffs will not seek reimbursement for their expenses for any

of the efforts outlined above as part of any later application for attorneys’ fees

or otherwise.



      This 25th day of June, 2020.


                                             _________________________
                                             Judge Amy Totenberg
                                             U.S. District Judge




                                       -4-
